[J-13-2017] [MO: Donohue, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


    BRIAN GORSLINE, DAWN GORSLINE,                 No. 67 MAP 2016
    PAUL BATKOWSKI AND MICHELE                 :
    BATKOWSKI                                  :   Appeal from the Order of the
                                               :   Commonwealth Court dated
                                               :   September 14, 2015 at No. 1735 CD
               v.                              :   2014 Reversing the Order of the
                                               :   Lycoming County Court of Common
                                               :   Pleas, Civil Division, dated August 29,
    BOARD OF SUPERVISORS OF                    :   2014 at No. 2014-0130.
    FAIRFIELD TOWNSHIP                         :
                                               :   ARGUED: March 8, 2017
                                               :
               v.                              :
                                               :
                                               :
    INFLECTION ENERGY, LLC AND                 :
    DONALD SHAHEEN AND ELEANOR                 :
    SHAHEEN, HIS WIFE                          :
                                               :
                                               :
    APPEAL OF: BRIAN GORSLINE, DAWN            :
    GORSLINE, PAUL BATKOWSKI AND               :
    MICHELE BATKOWSKI                          :
                                               :


                                 DISSENTING OPINION


JUSTICE DOUGHERTY                                                 DECIDED: June 1, 2018
        My review of the record reveals there was sufficient evidence to support the

decision of the Fairfield Township Board of Supervisors (the “Board”) to allow the

conditional use in this case. Therefore, I must respectfully dissent.1


1  I also disagree with the majority’s decision not to address the first issue we accepted
for review in this appeal, i.e., whether the Commonwealth Court’s reinstatement of the
Board’s approval of a shale gas well as a conditional use in an R-A district conflicts with
       In a case like this one, where the common pleas court did not take additional

evidence, appellate review is limited to determining whether the Board abused its

discretion or erred as a matter of law, and we may not disturb the Board’s fact findings if

they were supported by substantial evidence. See 53 P.S. §11005-A (if record includes

findings of fact made by governing body whose action is brought up for review and court

does not take additional evidence, findings of governing body shall not be disturbed if

supported by substantial evidence); Visionquest Nat’l, Ltd. v. Bd. of Supervisors of Honey

Brook Twp., 569 A.2d 915, 918 (Pa. 1990) (“appropriate scope of review for this Court, in

a denial of conditional use permit, is limited to whether an abuse of discretion or an error

of law has been committed”). Substantial evidence is defined as “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Valley View

Civic Ass’n v. Zoning Bd. of Adjustment, 462 A.2d 637, 640 (Pa. 1983). In such a case,

the Board is the fact-finder and the “sole judge of credibility” and the weight of evidence

in conditional use proceedings. Nettleton v. Zoning Bd. of Adjustment of the City of

Pittsburgh, 828 A.2d 1033, 1041 n.10 (Pa. 2003).

       Under Section 12.18.1 of the Fairfield Township Zoning Ordinance of 2007 (the

“Ordinance”), Inflection Energy, LLC (“Inflection”) was required to show the proposed gas

well was “similar to and compatible with other uses permitted” in the R-A district in order

this Court’s seminal decision in Robinson Township v. Commonwealth, 83 A.3d 901 (Pa.
2013). See Gorsline v. Bd. of Supervisors of Fairfield Twp., 139 A.3d 178 (Pa. 2016) (per
curiam). I recognize courts usually avoid determining the constitutionality of statute, if
other grounds are available to resolve the issue.            Commonwealth v. Janssen
Pharmaceutica, Inc., 8 A.3d 267, 271 (Pa. 2010) (“[I]t has long been the policy of this
Court to avoid constitutional questions where a matter can be decided on alternative, non-
constitutional grounds.”) (citations omitted). Here, however, we have not been asked to
opine on the constitutionality of a statute, ordinance, or regulation, but rather the
applicability and scope of our prior decision in Robinson Township to the facts before us.
In my view, this important question was the sole issue of first impression accepted by the
Court, and the remaining issues decided today involve mere error review, which is
generally not this Court’s function. See generally Pa.R.A.P. 1114.



                            [J-13-2017] [MO: Donohue, J.] - 2
to obtain a conditional use permit.        FAIRFIELD TWP. ZONING ORDINANCE, §12.18.1.

Although Inflection’s expert testimony could have been more precise, Thomas Erwin,

Inflection’s expert witness, did state the proposed gas well is similar to a public service

facility, which is expressly listed as a conditional use in the R-A district. FAIRFIELD TWP.

ZONING ORDINANCE, §4.2.2.16. Erwin testified that although the proposed Shaheen Pad

would not be precisely classified as a public service facility it nevertheless fits the

definition.2 Notes of Testimony (“N.T.”) 10/7/2013 at 8. The Board concluded this

evidence of similarity — together with the rest of the record and its own expertise and

knowledge of other R-A district uses — was sufficient to support the conditional use

permit. See, e.g., Board Op., Conclusions of Law ¶18 (“Given that [sic] nature of the

proposed oil and gas well pad use as detailed in [Inflection’s] Application, provided

[Inflection] fully complies with the materials provided in its Application and constructs its

well pad as detailed in the Application, the Board of Supervisors believe it appropriate to

approve the Application subject to the following conditions as set forth in Paragraph [1]9


2   The Ordinance defines “public service facility” as:
        The erection, construction, alteration, operation or maintenance of
        buildings, power plants or substations, water treatment plants or pumping
        stations; sewage disposal or pumping plants and other similar public service
        structures by a utility, whether publicly or privately owned, or by a municipal
        or other governmental agency, including the furnishing of electrical, gas,
        communication, water supply and sewage disposal services.
FAIRFIELD TWP. ZONING ORDINANCE, §2.2.
Additionally, the Ordinance defines “essential service” as:
       Public utility facilities that do not require enclosure in a building, including
       gas, electrical, steam, telephone, or water distribution systems; and
       including related equipment such as poles, towers, wires, mains, sewers,
       pipes, conduits, cables, fire alarm boxes, police call boxes, traffic signals,
       hydrants, and other similar equipment.
Id.


                              [J-13-2017] [MO: Donohue, J.] - 3
below.”); Id. at ¶19(l) (“The conditional use approval is contingent upon compliance with

all design standards and specifications set forth in Application and/or as otherwise

testified to during hearing including but not limited to representations regarding light, noise

and odor.”).

         The common pleas court vacated, reversed and set aside the Board’s decision,

concluding Erwin’s testimony regarding the similarity of the proposed use to a public

service facility was “arguably inconsistent.” Gorsline v. Bd. of Supervisors of Fairfield

Twp., 40 Pa.D.&C.5th 478, 489 (C.P. Lycoming 2014).              The Commonwealth Court

reversed on the basis that the common pleas court improperly acted as the factfinder and

substituted its credibility determination for that of the Board.         Gorsline v. Bd. of

Supervisors of Fairfield Twp., 123 A.3d 1142, 1151 (Pa. Cmwlth. 2015).

         The learned majority maintains the Commonwealth Court erred because the

common pleas court did not substitute its own credibility determinations for that of the

Board.     The majority further opines the Board did not make a specific credibility

determination regarding this portion of Erwin’s testimony, and further, the common pleas

court did not actually make any credibility determinations, but merely concluded the

“contradictory nature” of Erwin’s testimony did not provide substantial evidence to support

the Board’s decision. Majority Opinion, slip op. at 16-17. However, a careful reading of

the Board’s decision reveals that, in reaching its legal conclusion Inflection satisfied “the

criteria set forth in Sections 12.18,” Board Op., Conclusions of Law ¶20, the Board did

not reject Erwin’s testimony –– and instead implicitly accepted it. Nettleton, 828 A.2d at

1041 n.10 (Board is fact-finder and “sole judge of credibility” and weight of evidence in

land use proceedings). In my view, and as correctly observed by the Commonwealth

Court, the common pleas court inserted itself as the factfinder substituting its own

judgment regarding the weight and persuasiveness of Erwin’s testimony by characterizing




                             [J-13-2017] [MO: Donohue, J.] - 4
Erwin’s testimony as “arguably inconsistent.”      Such action is inconsistent with the

applicable standard of review.3 Visonquest, 569 A.2d at 918 (trial court’s standard of

review of Board’s decision, where court does not take additional evidence, is limited to

determining whether there was an abuse of discretion or error of law). See also Nettleton,
828 A.2d at 1041 n.10 (Board is fact-finder and “sole judge of credibility” and weight of

evidence in land use proceedings).

       Additionally, the majority improperly reduces the evidence available to the Board

regarding the proposed use to a short colloquy between Erwin and Inflection’s lawyer.

Majority Opinion, slip op. at 16-17, citing Gorsline, 40 Pa.D.&C.5th at 489 (quoting N.T.

10/7/2013 at 8).    The majority ignores the substantial documentary evidence also

submitted by Inflection including its Project Statement, the Shaheens’ Oil & Gas Lease

Assignments, Department of Environmental Protection (DEP) Erosion and Sediment

Control Plan, Post-Construction Stormwater Plan and Antidegradation Analysis (ESCGP-

2) Application, ESCGP-2 Drawings, DEP Preparedness Prevention and Contingency

Plan, DEP Permit Application to Drill and Operate an Unconventional Well, an aerial

photographic plat depicting water wells within 3000 feet of the proposed well pad, as well

as the testimony of Thomas B. Gillespie, a professional geologist and Inflection’s director

of regulatory affairs. This additional evidence, in conjunction with the Board’s knowledge

and expertise regarding other uses and conditions existing in Fairfield Township, form the

basis for the Board’s conclusion Inflection met its burden.       See Marshall v. City of

Philadelphia, 97 A.3d 323, 332-33 (Pa. 2014) (“Based on the record before it, as well as

3  The majority dismisses Erwin’s testimony on the ground that it constituted “lay opinion”
elicited “in response to leading questions that sought legal conclusions.” Majority
Opinion, slip op. at 17 n. 11. I note Section 554 of the Local Agency Law, 2 Pa.C.S. §554,
specifically provides “[l]ocal agencies shall not be bound by technical rules of evidence at
agency hearings, and all relevant evidence of reasonably probative value may be
received….” As a practical matter, local agency hearings such as a conditional use
hearing are more informal in nature than the typical adversarial proceeding.


                            [J-13-2017] [MO: Donohue, J.] - 5
its expertise in and knowledge of local conditions, the ZBA was certainly entitled to infer

that the building could not be used for any permitted purpose without major, prohibitively

expensive renovation.”); Huntley & Huntley, Inc. v. Borough Council of the Borough of

Oakmont, 964 A.2d 855, 866 (Pa. 2006) (local zoning laws recognize and reflect “the

unique expertise of municipal governing bodies to designate where different uses should

be permitted in a manner that accounts for the community’s development objectives, its

character” and special nature of particular parts of community); Southco, Inc. v. Concord

Twp., 713 A.2d 607, 609 (Pa. 1998) (“Whether a proposed use, as factually described in

an application or in testimony, falls within a given category specified in zoning ordinance

is a question of law.”); Luke v. Cataldi, 932 A.2d 45, 53 (Pa. 2007) (the issuance of

conditional use permits requires individual determination made upon consideration of

specified standards and criteria).4

       In reaching the opposite conclusion based on the record before the Board, the

majority relies upon Crown Communications v. Zoning Hearing Board of the Borough of

Glenfield, 705 A.2d 427 (Pa. 1997), to bolster its position the proposed gas wells are not

of the “same general character” as any use permitted in the R-A district. The majority’s

reliance upon Crown Communications is misplaced. In that case, this Court granted

allocatur to determine “whether private business entities may be considered public utilities

for zoning purposes when the applicable zoning ordinances do not define ‘public utility.’”
705 A.2d at 429, 430-431. It was necessary to answer that question because the

ordinance in Crown Communications required the permit applicant to be a “public utility,”


4  To the extent the Board’s awareness of Inflection’s other wells in the Township impacted
its conditional use decision in this case, the prior approvals could ostensibly form part of
the Board’s knowledge and expertise in local conditions, development patterns, the
benefits and detriments of gas production, and the necessary and appropriate conditions
that should be imposed upon an applicant; all of these factors properly lie within the
Board’s consideration. Marshall, 97 A.3d at 332-33; Huntley, 964 A.2d at 866.


                            [J-13-2017] [MO: Donohue, J.] - 6
which was an undefined term. The Court set forth a test for determining whether an

applicant qualifies as a public utility, when the ordinance fails to provide a definition.

Unlike the Crown Communications ordinance, the Ordinance at issue here does not

require the applicant to qualify as a public utility and the Board’s interpretation of its own

Ordinance is entitled to deference in this regard. See FAIRFIELD TWP. ZONING ORDINANCE,

§2.2; Broussard v. Zoning Bd. of Adjustment, 907 A.2d 494, 500 (Pa. 2006); (“courts

ordinarily grant deference to the zoning board’s understanding of its own ordinance”).

       Respectfully, the majority also misapprehends the object of the “similar to”

analysis. The American Heritage Collegiate Dictionary (3rd Ed. 2000) at 1270 defines

“similar” as “[r]elated in appearance or nature; alike though not identical.” The proposed

use need not be expressly classified as one of the uses listed in the Ordinance. Rather,

the proposed use must be “similar to” other uses permitted in the district. The phrase

“similar to” does not mean “the same as,” and the requirement of “similarity” does not

mandate that the proposed use be identical to the definitions included in the Ordinance.5

Similarity requires only that the proposed use be related in nature to other uses permitted


5  Indeed, Erwin’s expert testimony can be viewed as inartfully making this exact point:
the proposed well is not expressly “classified” as a permitted use in the R-A district, but it
“fits the definition” in the sense it is similar to one of those uses. N.T. 10/7/2013 at 8.
Specifically, Erwin testified as follows:
Q: And what is the proposed use in that district? What do you plan on --
A: Oil and gas development.
Q: And is that proposed use classified as a public service facility under the ordinance?
A: No.
Q: It fits the definition as a public service facility under the Fairfield Township Zoning
Ordinance, is that correct?
A: Yes.
Id.


                             [J-13-2017] [MO: Donohue, J.] - 7
in the RA-district. In this case, the proposed use is intended to provide natural gas for

public consumption in a manner similar to a public service facility which furnishes gas

services. See Swift v. Zoning Hearing Bd. of Abington Twp., 328 A.2d 901, 902-03 (Pa.

Cmwlth. 1974) (because “similar use” is undefined, permissive nature of phrase requires

that it be taken in its broadest sense). But there is nothing in the definition of either public

service facility or essential service which requires that an applicant transmit natural gas

directly to the end user in order to qualify for a conditional use permit. To assert otherwise

would require this Court to impermissibly read words into the Ordinance. 1 Pa.C.S.

§1921(b).

       Moreover, in my view, the majority’s reading of the Ordinance is unduly restrictive.

Section 12.18.1 requires the Board to determine whether the proposed gas well is similar

to and compatible with other uses permitted in the R-A district, but it does not require the

Board to identify which of those uses it considers similar and compatible. The Board is

authorized to consider all the possible uses allowed in the district either as permitted uses

or conditional uses. 53 P.S. §10603.1 (zoning ordinance language shall be interpreted in

favor of property owner and against implied extension of restriction). The majority is

correct that Section 3.1 of the Ordinance states the purpose of regulations for the R-A

district is to “foster a quiet, medium-density residential environment while encouraging

the continuation of agricultural activities and the preservation of prime farmland.”

FAIRFIELD TWP. ZONING ORDINANCE, §3.1. However, other parts of the Ordinance such as

Sections 2.2, 4.1 (Purpose of the R-A District), and 4.2 (Permitted Uses and Conditional

Uses) provide additional guidance which should also inform our interpretation. Latimore

Twp. v. Latimore Twp. Zoning Hearing Bd., 58 A.3d 883, 887 (Pa. Cmwlth. 2013) (“A

zoning ordinance should be construed so that none of its language is superfluous.”); Anter




                             [J-13-2017] [MO: Donohue, J.] - 8
Assocs. v. Zoning Hearing Bd. of Concord Twp., 17 A.3d 467, 469 (Pa. Cmwlth. 2011)

(“[W]e must attempt to construe a zoning ordinance to give effect to all its provisions.”).

       For example, Section 4.2 allows a wide variety of uses in the R-A district which are

neither residential nor agricultural uses per se, such as forestry activities, essential

service facilities, public or quasi-public uses, public service facilities, hospitals, hospital

administration and support services, nursing or retirement facilities, professional offices,

and commercial recreation.        And, rather than being placed within an exclusively

residential subdivision, this particular gas well would be located on a nearly sixty-acre

parcel, which is currently used and will continue to be used for farming, there is only one

residence within 1000 feet, and the remainder of the residences within 3000 feet are

separated from the well location by terrain which contains two streams, wetlands, and is

rolling and forested in sections. See N.T. 10/7/2013 at 10-11 (describing area in vicinity

of proposed gas well). One of the stated purposes of the R-A district is to encourage

development that does not require the installation of public facilities such as water or

sewer services, FAIRFIELD TWP. ZONING ORDINANCE, §4.1, and utility infrastructure is not

needed for operation of the proposed gas well. Moreover, Section 4.1 of the Ordinance

should be read together with Section 2.2, which addresses rural resource areas, and

which is a type of zoning district or an overlay district; it is not a “use” as stated by the

majority. Majority Opinion, slip op. at 11 n. 8. A rural resource area exists where public

infrastructure services are not provided but where agriculture, timbering, mining,

quarrying and other extractive activities may occur. FAIRFIELD TWP. ZONING ORDINANCE,

§2.2. Given the explicit authorization of agricultural and forestry activities and the lack of




                             [J-13-2017] [MO: Donohue, J.] - 9
public infrastructure in the district, in my view, it is reasonable to consider the R-A district

as analogous to a rural resource area.6

6 Moreover, this Court has not ruled that natural gas development is always inherently
incompatible with residential uses. See, e.g., Huntley, 964 A.2d at 866-68 (borough
council improperly denied conditional use permit for natural gas well on ten-acre parcel
in R-1 (single family residential) district, when ordinance authorized extraction of natural
gas as conditional use in that district). In addition, the General Assembly has recognized
that gas development is not per se incompatible with agricultural uses. See, e.g., Section
914.1(c)(6)(i) of the Agricultural Area Security Law, 3 P.S. §914.1(c)(6)(i) (“An agricultural
conservation easement shall not prevent: . . . [t]he granting of leases . . . or the issuing of
permits . . . for the exploration, development, storage or removal of . . . oil and gas by the
owner of the subject land . . . .”); Section 6(c.1)(1) of the Pennsylvania Farmland and
Forest Land Assessment Act of 1974, 72 P.S. §5490.6(c.1)(1) (“Land subject to
preferential assessment may be leased or otherwise devoted to exploration for and
removal of gas and oil . . . .”).
Nor does Robinson Township preclude the conditional use the Board permitted here. In
fact, one of the plurality opinion’s central holdings invalidated Section 3304(b) of the Oil
and Gas Act of 2012, 58 Pa.C.S. §3304(b), which mandated the allowance of a specific
land use (oil and gas operations) in all areas of the state without regard for local conditions
that may make such use incompatible with existing uses, and thus violate citizens’
constitutional rights. 83 A.3d at 979. In doing so, the Court emphasized protection of
environmental values is a “quintessential local issue that must be tailored to local
conditions.” Id. The Court explained that, by requiring municipalities to permit certain
uses everywhere, the legislature removed “local government’s necessary and reasonable
authority to carry out its trustee obligations by prohibiting the enactment of ordinances
tailored to local conditions.” Id. at 982 n.58.
Appellants claim Robinson Township held natural gas development is inherently
incompatible with residential uses and its impacts can never be mitigated through the
imposition of conditions, but, in my view, appellants read Robinson Township too broadly
in this regard. Appellants’ interpretation would supersede existing local ordinances, which
specifically allow natural gas development as a permitted use, conditional use, or as a
special exception in residential and mixed use zones under specifically enumerated
legislative provisos, designed to take into account actual “conditions on the ground” in
those places. Such an interpretation frustrates the purpose of the Municipalities Planning
Code, which authorizes municipalities to develop local zoning ordinances. See, e.g., 53
P.S. §10603.1 (where doubt exists as to extent of land use restriction, local ordinances
should be interpreted in favor of property owner).
Pursuant to this legislative scheme, the Board designed, adopted, and enacted its
Ordinance describing the R-A District — “[i]n consideration of the character of the
municipality, its various parts and the suitability of the various parts for particular uses
and structures.” FAIRFIELD TWP. ZONING ORDINANCE, §1.4.1. The expressed purpose of



                            [J-13-2017] [MO: Donohue, J.] - 10
       Although Section 3.1 of the Ordinance states “[i]ndustrial uses are discouraged” in

the R-A district, industrial uses are clearly not forbidden. Pursuant to the Ordinance, the

proposed use is a gas well — not the temporary construction and drilling activities which

are necessary to establish that use, and which may be characterized as “industrial” in

nature. In re Thompson, 896 A.2d 659, 671 (Pa. Cmwlth. 2006) (“Zoning only regulates

the use of land and not the particulars of development and construction.”) quoting Schatz

v. New Britain Twp. Zoning Hearing Bd. of Adjustment, 596 A.2d 294, 298 (Pa. Cmwlth.

1991) (emphasis in original). Inflection presented evidence (apparently believed by the

Board) that once construction is completed the proposed gas wells are essentially a

passive use. Evidence indicated one pickup truck per week would visit the gas well once

it is in operation, the well pad itself would measure 150 feet by 150 feet with one small

building on it, and the existing agricultural use would continue on the remainder of the

parcel.

       The question before the Board in conditional use proceedings is whether the

planned ultimate use is “consistent with the public interest as defined in the standards

established.” 1 Ryan, Pennsylvania Zoning Law and Practice, §5.1.8 (2001). See also

Luke, 932 A.2d at 53 (issuance of conditional use permits requires individual

determination made upon consideration of specified standards and criteria). Zoning


the Ordinance is to promote the “public’s health, safety, morals, and the general welfare,
[and] encourage the most appropriate use of land….” Id., §1.4.2. In the conditional use
context, these land use goals are attained when a governing body determines — through
its zoning hearing process — the applicant has either satisfied or not satisfied the
particular requirements included in a zoning ordinance for the grant of a conditional use
permit. In this case, Inflection was obligated under the Ordinance to satisfy the particular
requirements found in Sections 14.2 and 12.1 relating to conditional uses, to demonstrate
under Section 12.18 its proposed gas well was similar to and compatible with other uses
permitted in the R-A district, and also that the gas well in no way conflicted with the
general purpose of the Ordinance. Under the circumstances presented here, where I
view the record as sufficient to support the Board’s decision, I would find no conflict
between the Commonwealth Court’s decision and Robinson Township.


                           [J-13-2017] [MO: Donohue, J.] - 11
ordinances are to be construed liberally and interpreted broadly to allow the widest

possible use of land. Southco, 713 A.2d at 609; Upper Salford Twp. v. Collins, 669 A.2d
335, 336 (Pa. 1995).

       In this case the Board decided the proposed use was similar to and compatible

with other uses permitted in the R-A district, although it did not specify a particular use

permitted in the R-A district to which the proposed gas well was similar. Board Op.,

Conclusions of Law ¶20 (“criteria for review set forth in Sections 12.08, 14.2.5 and 12.1

have been sufficient[ly] satisfied in that the application as submitted by the Applicant with

the imposed conditions meets the requirements of the Ordinance for conditional use

approval”). The majority considers this misstep by the Board as fatal to its decision.

However, the Commonwealth Court reached its own more specific legal conclusion based

on the very same record adduced before the Board. The Commonwealth Court examined

the language of the Ordinance’s definitions of “public service facility” and “essential

service,” both of which encompass natural gas-related uses and structures, and

determined the proposed gas well was similar to other uses permitted in the R-A district.

Gorsline, 123 A.3d at 1152.

       In concluding the proposed development, as modified by the Board’s conditions,

was generally similar to and compatible with other uses permitted in the R-A district, the

Board recognized the district does not only authorize strictly residential and agricultural

uses but also a wide variety of other uses such as forestry activities, recreational facilities,

including theatres and go-cart tracks, office buildings, hospitals, and public service

facilities that furnish electric, gas and sewage services.        The Commonwealth Court

acknowledged the proposed gas well was not the “same as” a public service facility, but

was similar because it was of the same general character as a public service facility.

Gorsline, 123 A.3d at 1152; 53 P.S. §10603.1 (“In interpreting the language of zoning




                            [J-13-2017] [MO: Donohue, J.] - 12
ordinances to determine the extent of the restriction upon the use of the property, the

language shall be interpreted, where doubt exists as to the intended meaning of the

language written and enacted by the governing body, in favor of the property owner and

against any implied extension of the restriction.”). In my view, the Commonwealth Court

was correct and, applying the proper standard of review, I would affirm its determination

the Board did not err in granting Inflection’s application.7



       Justices Baer and Mundy join.




7 Respectfully, the majority’s suggestion the Board may allow the proposed use in the R-
A district only by amending its Ordinance is incorrect. See Majority Opinion, slip op. at
23-24. Section 12.18 of the Ordinance, which is known as a “savings clause,” authorizes
approval of uses that are neither specifically permitted nor denied by the Ordinance as
conditional uses where certain criteria are met. Nothing in the Municipalities Planning
Code precludes approval under such a conditional use scheme.


                            [J-13-2017] [MO: Donohue, J.] - 13